Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 1 of 28 PageID #: 242




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
          Plaintiff,                                   )
                                                       )
     v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
 Greg Martain, Purge of Maine,                         )
 uygt9@hushmail.com, jare9302@hushmail.com,            )
 Dtvx1@hushmail.com, Leaked_hacks1,                    )
 Closed Door, Closed Color, Clutter Removed,           )
 Color Rain, Plot Draw, and Invil Cable)               )
                                                       )
          Defendant.                                   )

                                  SUPERSEDING INDICTMENT

          The Grand Jury charges that:

                                 General Allegations for All Counts

          At times material to these charges:

          1.      The Defendant, BUSTER HERNANDEZ (hereinafter “HERNANDEZ” or “the

 Defendant”), was a resident of Bakersfield, California, who was born in 1990.

          2.      Victim 1 was a girl living in Plainfield, Indiana, who was born in May 1998.

          3.      Victim 2 was a girl living in Brownstown Charter Township, Michigan, who was

 born in September 1997.

          4.      Victim 3 was an 18-year-old girl living in Indianapolis, Indiana, who was born in

 April 1996.

          5.      Victim 4 was a girl living in Monrovia, Indiana, who was born in March 1999.


                                                  1
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 2 of 28 PageID #: 243




         6.     Victim 5 was a girl living in the Southern District of Indiana who was born in April

 1999.

         7.     Victim 6 was a girl living in Fortville, Indiana, who was born in March 1999.

         8.     Sexual Exploitation of a Child (18 U.S.C. § 2251(a)): Under the United States

 Code, it is unlawful for a person to employ, use, persuade, induce, entice, or coerce any minor to

 engage in any sexually explicit conduct for the purpose of producing any visual depiction of such

 conduct or for the purpose of transmitting a live visual depiction of such conduct, if such person

 knows or has reason to know that such visual depiction will be transported or transmitted using

 any means or facility of interstate or foreign commerce or in or affecting interstate or foreign

 commerce or mailed, if that visual depiction was produced or transmitted using materials that have

 been mailed, shipped, or transported in or affecting interstate or foreign commerce by any means,

 including by computer, or if such visual depiction has actually been transported or transmitted

 using any means or facility of interstate or foreign commerce or in or affecting interstate or foreign

 commerce or mailed.

         9.     The term “minor” is defined as a person under the age of 18 years. 18 U.S.C. §

 2256(1).

         10.    The term “visual depiction” is defined to include undeveloped film and videotape,

 data stored on computer disk or by other electronic means which is capable of conversion into a

 visual image, and data which is capable of conversion into a visual image that has been transmitted

 by any means, whether or not stored in a permanent format. 18 U.S.C. § 2256(5).

         11.    The term “child pornography” is defined to include any visual depiction, including

 any photograph, film, video, picture, or computer or computer-generated image or picture, whether

 made or produced by electronic, mechanical, or other means, of sexually explicit conduct, where



                                                   2
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 3 of 28 PageID #: 244




 the production of such visual depiction involves the use of a minor engaging in sexually explicit

 conduct. 18 U.S.C. § 2256(8).

        12.     The term “sexually explicit conduct” includes actual or simulated sexual

 intercourse, bestiality, masturbation, sadistic or masochistic abuse, or lascivious exhibition of the

 genitals or pubic area of any person. 18 U.S.C. § 2256(2).

        13.     Coercion and Enticement (18 U.S.C. § 2422(b)): Under the United States Code,

 it is also unlawful for a person to use the mail or any facility or means of interstate or foreign

 commerce to knowingly persuade, induce, entice, or coerce any individual who has not attained

 the age of 18 years, to engage in any sexual activity for which any person can be charged with a

 criminal offense, or attempt to do so. This statute incorporates both state and federal law in

 determining whether the underlying sexual activity is a criminal offense, including the federal law

 prohibiting the Sexual Exploitation of a Child (18 U.S.C. § 2251(a)) and the Indiana law

 prohibiting Production of Child Pornography (IC 35-42-4-4 (a) and (c)(E)).

        14.     Production of Child Pornography (Indiana Code 35-42-4-4): Under Indiana

 law, it is unlawful for a person to knowingly or intentionally manage, produce, sponsor, present,

 exhibit, photograph, film, videotape, or create a digitized image of any performance or incident

 that includes sexual conduct by a child under eighteen years of age.

        15.     The term “sexual conduct” means sexual intercourse, sadomasochistic abuse, other

 sexual conduct, exhibition of the uncovered genitals intended to satisfy or arouse the sexual desires

 of any person, or any fondling or touching of a child by another person or of another person by a

 child intended to arouse or satisfy the sexual desires of either the child or the other person. (IC 35-

 42-4-4(4)).




                                                   3
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 4 of 28 PageID #: 245




         16.     Distributing and Receiving Child Pornography (18 U.S.C. §2252): Under the

 United States Code, it is unlawful for a person to knowingly receive or distribute any visual

 depiction using any means or facility of interstate or foreign commerce if the producing of such

 visual depiction involved the use of a minor engaging in sexually explicit conduct; and such visual

 depiction is of such conduct.

         17.     Threats to Use an Explosive Devices (18 U.S.C. § 844(e)): Under the United

 States Code, it is unlawful for a person to willfully use a facility of interstate commerce to threaten,

 or maliciously convey false information knowing the same to be false, concerning an attempt or

 alleged attempt being made, or to be made, to kill, injure, or intimidate any individual or unlawfully

 to damage or destroy any building, vehicle, or other real or personal property by means of fire or

 an explosive.

         18.     Extortion (18 U.S.C. § 875(b)): Under the United States Code, it is unlawful for

 a person to extort from any person anything of value, or transmit in interstate commerce any

 communication containing any threat to kidnap any person or any threat to injure another person.

         19.     Threats to Kill, Injure, or Kidnap (18 U.S.C. § 875(c)): Under the United States

 Code, it is unlawful for a person to transmit in interstate or foreign commerce any communication

 containing any threat to kill, kidnap, or injure another person.

         20.     Tampering with a Witness and Destroying Evidence (18 U.S.C. § 1512(b)(3)

 and (c)): Under the United States Code, it is unlawful for a person to use the threat of physical

 force against a person with the intent to hinder, delay, or prevent the communication to a law

 enforcement officer of information relating to the commission or possible commission of a Federal

 offense. It is also unlawful to corruptly alter, destroy, mutilate, or conceal a record, document, or




                                                    4
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 5 of 28 PageID #: 246




 other object, or attempt to do so, with the intent to impair the object’s integrity or availability for

 use in an official proceeding.

        21.     Retaliating Against a Witness or Victim (18 U.S.C. § 1513(e)): Under the United

 States Code, it is unlawful for a person to retaliate, or take any action harmful to any person for

 providing to a law enforcement officer any truthful information relating to the commission or

 possible commission of any Federal offense.

               The Defendant’s Sexual Exploitation of Victims through Extortion

        22.     From at least 2012, and through and including August 3, 2017, Buster

 HERNANDEZ used the Internet to sexually extort hundreds of adult and minor victims throughout

 the United States and at least one foreign country.

        23.     HERNANDEZ used the following means and methods to coerce his victims to

 produce sexually explicit images and videos of themselves, through extortion:

        a.      Using various social media accounts, HERNANDEZ contacted individuals

 (typically minors) by sending a private message, and saying, for example, “Hi [Victim Name,] I

 have to ask you something. Kinda important.” HERNANDEZ then told the prospective victim,

 “How many guys have you sent dirty pics to cause I have some of you?” The prospective victim

 either ignored HERNANDEZ or engaged in further conversation.

        b.      If the potential victim responded, HERNANDEZ demanded that they send him

 sexually explicit images or videos of themselves, or else HERNANDEZ would send the sexually

 explicit images or videos that he claimed were in his possession to the potential victim’s friends

 and family (also known as “sextortion”).

        c.      HERNANDEZ also threatened to murder, rape, kidnap, and injure the victim and

 the victim’s friends and family if the victim refused to comply, or if the victim was unable to send



                                                   5
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 6 of 28 PageID #: 247




 the images and videos as quickly as HERNANDEZ demanded.

        d.      HERNANDEZ sent victims specific instructions on precisely what kind of images

 and videos he wanted them to produce against their will. HERNANDEZ typically sent his

 instructions via the Internet using several screen shots, including the following instruction:




        e.      Since at least 2012, hundreds of victims, mostly minors, complied with

 HERNANDEZ’s demands and sent HERNANDEZ images and videos depicting themselves

 engaging in sexually explicit conduct.

        f.      HERNANDEZ typically began extorting victims when they were between the ages

 of twelve to fifteen years old.

        g.      Once HERNANDEZ received the sexually explicit images and videos from his

 victims, he continued to extort them, until they refused to comply. If victims refused to comply,

                                                  6
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 7 of 28 PageID #: 248




 HERNANDEZ frequently posted the sexually explicit images or videos of the victims online, or

 sent them to the victims’ friends and family via the Internet. HERNANDEZ also threatened to

 murder, rape, kidnap, and injure the victim and the victim’s friends and family if the victim

 continued to refuse to comply with HERNANDEZ’s demands.

        h.      If a victim failed to comply with his precise demands within the time period set

 forth, HERNANDEZ frequently told his victims, “what a shame,” or “it’s a shame,” and falsely

 claimed he was getting ready to stop extorting them after that one last demand.

        i.      HERNANDEZ sexually exploited some of his victims for years, and continued to

 extort them even after they turned eighteen years old.

        j.      HERNANDEZ also encouraged some of his victims to kill themselves. In some

 instances, HERNANDEZ promised that he would disseminate their sexually explicit images at

 their funeral and “trash” their Facebook memorial page if they committed suicide.

                  HERNANDEZ’s Methods of Tradecraft to Evade Detection

        24.     HERNANDEZ used the following sophisticated methods of tradecraft to mask and

 obfuscate his true identity and the true location of his Internet Protocol (“IP”) address in an

 intentional effort to evade detection by law enforcement and obstruct justice:

        a.      HERNANDEZ used aliases such as the following to hide his true identity:

                Brian Kil
                Brianna Killian
                Brian Mil
                Greg Martain
                Purge of Maine
                uygt9@hushmail.com
                jare9302@hushmail.com
                Dtvx1@hushmail.com
                Leaked_hacks1
                Closed Door
                Closed Color
                Clutter Removed

                                                 7
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 8 of 28 PageID #: 249




                Color Rain
                Plot Draw; and
                Invil Cable

        b.      HERNANDEZ opened hundreds of e-mail and social media accounts using

 numerous aliases then quickly ceased using the accounts in an intentional effort to impede or delay

 law enforcement investigative action on those accounts.

        c.      HERNANDEZ used multiple e-mail service providers located outside the United

 States that are commonly discussed in online communities as not having records readily available

 to United States law enforcement during the course of criminal investigations, and as a method of

 tradecraft for obfuscation.

        d.      HERNANDEZ intentionally removed the password protection on his router to

 create an open Wi-Fi connection, which is commonly discussed in online communities as a method

 of tradecraft designed to create dissociation and obfuscation of identity during the course of a

 criminal investigation.

        e.       HERNANDEZ removed the hard drive from his computer to impede the success

 of commonly used law enforcement forensic investigative techniques when used on that computer.

         f.     HERNANDEZ used an operating system that runs in temporary volatile memory

 such that it can run from external storage media such as a USB drive. As such, the data in memory

 is lost as soon as the operating system is shut down or the computer is powered off. It is not

 necessary for a hard disc drive to be installed in a computer when running this operating system.

 Using this operating system allowed HERNANDEZ to remove the hard disc drive from his

 computer, which is commonly discussed in online communities as a method of tradecraft to protect

 against the accidental retention of metadata and forensic artifacts that could reveal to law

 enforcement evidence of criminal activities. HERNANDEZ did this from a thumb drive recovered



                                                 8
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 9 of 28 PageID #: 250




 by criminal investigators from his residence.

        g.      On multiple separate instances over a period of over eight months, HERNANDEZ

 engaged in the overt act of updating the operating system described above. HERNANDEZ did

 this from a computer recovered by criminal investigators from his residence.

        h.      HERNANDEZ used the Tor Network to mask his true IP address(es) and his

 location. The Tor Network is an anonymity network that intentionally masks the user’s true IP

 address and other forensic artifacts that are normally accessible to Websites, Electronic Service

 Providers, and someone monitoring network traffic, by directing Internet traffic through a circuit

 of several of more than six thousand relay servers. The operating system HERNANDEZ used has

 several anonymity programs pre-installed, including the Tor Network.

        i.      During his arrest on August 3, 2017, and just as law enforcement officers entered

 his room, HERNANDEZ intentionally removed a USB drive containing the operating system

 described above from his computer, thereby intentionally destroying metadata or forensic artifacts

 associated with use of this operating system that constitute evidence of criminality.

        j.      HERNANDEZ encrypted multiple hard disc drives and created encrypted

 containers on external storage media in an intentional effort to prevent law enforcement from

 accessing evidence such as the child pornography and pornography he received through extortion.

         HERNANDEZ Obtains Child Pornography from Victim 1 through Coercion

        25.     In 2014, Victim 1 was a minor who resided in Plainfield, Indiana, which is in the

 Southern District of Indiana. Beginning in September 2014, and continuing until August 3, 2017,

 HERNANDEZ, using the means and methods described above, coerced Victim 1 to produce and

 distribute images and videos of child pornography of Victim 1 knowing that Victim 1 was a minor.

        26.     HERNANDEZ first contacted Victim 1 via the Internet after searching for



                                                  9
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 10 of 28 PageID #: 251




  publically available information regarding Victim 1, and falsely claimed to already possess

  sexually explicit images of Victim 1. HERNANDEZ then threatened to post the sexually explicit

  images of Victim 1 on the Internet if Victim 1 refused to produce additional child pornography of

  Victim 1 and distribute it to HERNANDEZ.

          27.     For at least 16 months, HERNANDEZ sexually extorted Victim 1, and obtained

  child pornography of Victim 1 as a result. Throughout that time period, HERNANDEZ threatened

  to post Victim 1’s child pornography on social media.

          28.     HERNANDEZ also threatened to murder, rape, or injure Victim 1 and her family

  if Victim 1 either refused or expressed reluctance or hesitation to comply with his demands.

            HERNANDEZ Threatens to Kill Victim 1, Victim 1’s Mother, and Others,
               and to Use Explosive Devices in Plainfield and Danville, Indiana

          29.     On December 12, 2015, Victim 1’s mother (Victim 7) discovered some of

  HERNANDEZ’s messages to Victim 1 on Victim 1’s cell phone. Victim 1’s mother used Victim

  1’s cellular phone to tell HERNANDEZ to stop extorting Victim 1, and advised that she intended

  to call the police.

          30.     In response, HERNANDEZ retaliated against Victim 1 and Victim 7, and

  threatened to kill and injure Victim 1 and Victim 7, and threatened to post Victim 1’s sexually

  explicit images and videos on social media.

          31.     On or about December 17, 2015, and in retaliation for Victim 7’s messages,

  HERNANDEZ, using the name “Brian Kil,” posted on his Facebook account multiple images of

  Victim 1 that HERNANDEZ had obtained via extortion, including:

          a.      An image depicting Victim 1 wearing black pants and a pink bra. Victim 1 was

  holding onto her breasts with both hands.

          b.      An image depicting Victim 1 nude from the waist up in a bedroom. Victim 1’s

                                                 10
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 11 of 28 PageID #: 252




  breasts were blocked out using photo editing software.

         c.      An image depicting Victim 1 wearing pink shorts and a multi-colored shirt,

  standing in what appears to be a bathroom. One hand is on her hip while the other hand lifts up her

  shirt, exposing her breast.

         32.     HERNANDEZ, using the name “Brian Kil,” also posted the following messages:

  “(your time is running out. You though the police would find me by now but they didn’t.they have
  no clue. The police are useless. Some of you went and reported this and NOTHING happened.
  The time is nearly here I’m shaking in excitement. I want to leave a trail of death and fire and
  Plainfield. I will simply WALK RIGHT IN UNDETECTED TOMORROW. Once in I will wait
  a few classes before I start my assault. I’m coming for you [Victim 1]. You’re fucking dead you
  slutty bitch. I will slaughter your entire class and save you for last. I will lean over you as you
  scream and cry and beg for mercy right before I slit your fucking throat ear from ear. The rest of
  you will be picked off as you try to run away. Im coming. Believe that. I’d love to see the police
  try and intervene if they have the nuts to enter. I’ll add a dozen dead police to my tally. FUCKING
  TRY ME PIGS I WILL FINISH YOU OFF AS WELL.)”

         Tomorrow will be a fucking bloodbath at plainfield high. I will open fire on all you
  sickening pieces of shit.

         I have in my possession
         3 home made pipe bombs,
         2 handguns, and
         1 semi auto rifle.

         I will be targeting this whore [Victim 1] personally.

         I know her exact schedule. I will slaughter EVERY SINGLE Peron who happens to have
  class with her. After I finish killing this whore [Victim 1] I wil turn my sights on her friends. I
  will methodically pick you off as you all run for your lives in the crowds. Those that I miss will
  be be blown to hell with the pipe bombs I set around campus. I plan on leaving no survivors.

         If you ever talked to [Victim 1], I swear to god I will put a bullet in your fucking skill. I
  suggest you stay home tomorrow if you value your life. If you think this is a joke then go to class
  tomorrow. I dare you. If you think the police have enough time to stop me this late at night then
  you know nothing about IP addresses.

          After I kill her friends I will begin to erase all the faggots and nigger at plainfield. You
  sucking subhumans are ruining everything for everyone. The world will thank me for removing
  you all. You faggots will have to answer to God for your sins.

         If you want the nudes of [Victim 1] now is the time to get them. I will be gone from this

                                                  11
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 12 of 28 PageID #: 253




  earth tomorrow and so will hundreds of plainfield students.”

         33.       On December 17, 2015, HERNANDEZ, using the name Brian Kil, posted “danville

  is still open. Maybe I’ll settle on some faggots and niggers at Danville.”

         34.       On or about December 17, 2015, and as a result of HERNANDEZ’s threats, school

  administrators evacuated and closed Plainfield and Danville High Schools.

         35.       Between December 18, 2015, and December 20, 2015, HERNANDEZ continued

  to threaten to kill Victim 1, and Victim 1’s family, friends, and classmates via the Internet.

         36.       On December 20, 2015, HERNANDEZ, using the name “Brian Kil,” posted the

  following threat on Facebook to fire bomb the Shops at Perry Crossing and Walmart, and to kill

  Victim 1, patrons, and first responders:




         37.       First responders arrived at the Shops of Perry Crossing and Walmart and evacuated

  the buildings, including the movie theater. Subsequently, HERNANDEZ used Facebook to post

  the following:




                                                   12
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 13 of 28 PageID #: 254




         38.     HERNANDEZ then posted a video of Victim 1 engaging in sexually explicit

  conduct that he obtained from Victim 1 via sextortion. HERNANDEZ commented on the video

  as follows: “I want a new rifle so I can catch (Victim 1) at Plainfield high School –brian.”

         39.     On January 3, 2016, Victim 10, a Plainfield High School Board Member, received

  the following threat from HERNANDEZ on Victim 10’s publicly available E-mail account:

         Hello Mr. [Victim 10]:

         Want to see a bunch of people slaughtered like pigs in the slaughter house? You should
  pay close attention to your schools because I’m coming mother fucker.

         Why has [Victim 1] been given a free pass? UNNACCEPTABLE. I will make this right.
  I would love to murder you and [Victim 10’s wife] before I go on my killing spree. I’m looking
  you up your address as we speak. Bye.

               HERNANDEZ Obtains Child Pornography from Victim 2 through Coercion

         40.     Between in or about 2012 and on or about August 3, 2017, Victim 2 was a minor

  who resided in Brownstown Charter Township, Michigan. Beginning sometime in 2012, and

  continuing until August 3, 2017, HERNANDEZ, using the means and methods described above,

  coerced Victim 2 to produce and distribute images and videos depicting Victim 2 engaging in

                                                  13
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 14 of 28 PageID #: 255




  sexually explicit conduct knowing that Victim 2 was a minor. HERNANDEZ continued to

  sexually extort Victim 2 after she turned 18 in 2015.


         41.     HERNANDEZ first contacted Victim 2 via the Internet after searching for

  publically available information regarding Victim 2, and falsely claimed to already possess

  sexually explicit images of Victim 2. HERNANDEZ then threatened to post the sexually explicit

  images of Victim 2 on the Internet if Victim 2 refused to produce additional child pornography of

  Victim 2 and distribute it to HERNANDEZ.


         42.     For nearly 5 years, HERNANDEZ sexually extorted Victim 2. Throughout that

  time period, HERNANDEZ threatened to post Victim 2’s child pornography or to murder, rape,

  or injure Victim 2 and her family if Victim 2 either refused or expressed reluctance or hesitation

  to comply with his demands.


         43.     Between in or about 2012 and on or about August 3, 2017, HERNANDEZ

  distributed images and videos of other minor victims to Victim 2, and agents of the Federal Bureau

  of Investigation acting in an undercover capacity as Victim 2, to coerce Victim 2 to produce child

  pornography of Victim 2. HERNANDEZ also sent the following messages to Victim 2:


         I know where you live. I come at night.
         I come at night for all of my slaves eventually
         Have I ever made u cry?
         44.     HERNANDEZ then sent Victim 2 images depicting several unknown victims, who

  appeared to be minors engaging in sexually explicit conduct as they cried. HERNANDEZ

  messaged Victim 2 saying, “I make girls cry.” HERNANDEZ then distributed a sexually explicit

  image constituting child pornography of an unidentified victim, who is a minor, crying as she took



                                                  14
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 15 of 28 PageID #: 256




  a sexually explicit “selfie” in the mirror. Victim 2 said, “stop I don’t wanna see that,” but

  HERNANDEZ continued sending additional images depicting other minor victims nude or

  partially nude who were crying and said, “look at this one. She had a nervous breakdown knowing

  I would tell mommy and daddy.”


               HERNANDEZ Obtains Pornography from Victim 3 through Coercion


         45.      In September 2014, Victim 3 was 18 years old, and resided in Indianapolis, Indiana,

  which is in the Southern District of Indiana. Beginning sometime in 2014, HERNANDEZ, using

  the means and methods described above, coerced Victim 3 to produce and distribute sexually

  explicit images and videos of Victim 3. From at least 2014 to on or about August 3, 2017,

  HERNANDEZ sexually extorted Victim 3.


         46.      HERNANDEZ first contacted Victim 3 via the Internet, using the same account he

  used to contact Victim 1, and falsely claimed to already possess sexually explicit images of Victim

  3. HERNANDEZ then threatened to post the sexually explicit images of Victim 3 on the Internet

  if Victim 3 refused to produce additional pornography of Victim 3 and distribute it to

  HERNANDEZ.


         47.      For nearly three years, HERNANDEZ sexually extorted Victim 3. Throughout that

  time period, HERNANDEZ threatened to post Victim 3’s pornography or to murder, injure, or

  harm Victim 3 and her family if Victim 3 either refused or expressed reluctance or hesitation to

  comply with his demands.


  HERNANDEZ Compels Victim 3 to Attend and Record a Community Forum in Plainfield
                High School about the “Brian Kil” Investigation
         48.      On January 5, 2016, HERNANDEZ used the Internet to communicate with Victim


                                                  15
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 16 of 28 PageID #: 257




  3 about his sextortion of Victim 1 in a series of messages. In one message, HERNANDEZ stated

  that, “[Victim 1] was cool, but a little difficult to work with, which is understandable. She was

  snobby most of the time which I understand and she blew off dates a bunch as well. But at the end

  of the day I knew I could trust her and she was cool whenever we did talk about stuff.” Another

  message sent approximately 40 minutes later continued the conversation about Victim 1 and ended

  with, “I’ve been in this situation a billion times with people I blackmail for money/info or girls for

  nudes. A lot of times they just fake pretend to be a cop or family member to try and scare you, so

  I had to test it out…” Additionally, HERNANDEZ wrote, “nah I hope not LMAO. I still a lot

  more stealing and blackmailing to do. I want become the worst cyber terrotist that ever lived.”

           49.    On January 6, 2016, HERNANDEZ sent a message to Victim 3 that said, “yeah.

  Well I deserve to be thrown in jail tbh. If I ever do get caught just don’t come forward with our

  stuff. That will add another 10 years x.x”.

           50.    On January 12, 2016, HERNANDEZ sent the following messages via the Internet

  to Victim 3 relating to the community forum that was to be held on January 19, 2016, at Plainfield

  High School, organized by the Administration and law enforcement:

          “theres gonna be a community forum/meeting at plainfield high next. I need you to go to
  it. n-_-n”

         “I need you to go and tell me what they say. Its Tuesday night at 7:30. I need to know
  what the feds have to say.”

          “I can’t go. I fit the profile for the suspect. They will be looking for me. No ones gonna
  notice a black girl with an afro.”


           “you just gotta sit there for an hour and look pretty. Laugh at all the angry moms and drive
  home.”

           “I 1000% need you to go.”

          “don’t say “help” because then you become an accomplice. You’re being FORCED to do
  what I say or else. Always remember that.”

                                                   16
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 17 of 28 PageID #: 258




         51.     On January 19, 2016, law enforcement held a community forum at Plainfield High

  School. Members of the Federal Bureau of Investigation (“FBI”), the United States Attorney’s

  Office, and Plainfield School Administrators spoke at the forum. Subsequent to the community

  forum, HERNANDEZ, using the name “Brianna Killian” and “Brian Mil,” posted the following

  messages via the Internet about what occurred during the forum and who attended:


      “ONLY 200 subpoenas. What have you been doing for nearly 2 months? Only 200.
  LMAO. I’m going to kill ‘Victim 1’ and unload on her friends and you only did 200? zzzZZZzzz”.

         “Searching for the lady with the 9 year who talked. Red scarf. Short hair.”

          “another interesting thing before I go to bed. The fat blonde lady with the glasses on top
  of her head and the tie-die shirt underneath a white west. “how do we know hes not here.” I was,
  and I learned a lot. ONLY 200 subpoenas.”


          “what happens if hes not caught” -charity I was shaking my damn head when you asked
  that charity. If I'm not found then i go on to make more threats and then I kill your kids. Dumb
  bitch. you had an entire week to think of a question and thats what you ask? "what if hes not
  caught? I'm so stupid please tell me what happens if hes not caught?"

          “chicago lady spoke after him. She said nothing of importance. Shes useless. Shes coming
  back here to talk to us about staying safe online. She also lied about why they are so tight lipped.
  she said it's because “they know best” Later someone asks a question like this and they flip flop.
  the real answer: They dont know shit 200 court orders later. They are imcompetent. arrested poor
  patrick for no reason.”

           HERNANDEZ Threatens to Kill and Rape Victim 2 and Victim 2’s Family


         52.     On or about June 9, 2017, law enforcement interviewed Victim 2. HERNANDEZ

  was still extorting Victim 2, and had been instructing Victim 2 to upload images and videos to a

  Dropbox.com account known to investigators. The Dropbox.com account was not publicly

  accessible.


         53.     On June 9, 2017, United States Magistrate Judge Debra McVicker Lynch entered


                                                  17
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 18 of 28 PageID #: 259




  an order permitting the government to use an “employ” to identify the IP address associated with

  HERNANDEZ who was presently extorting Victim 2. With the consent of Victim 2, law

  enforcement began communicating with HERNANDEZ as Victim 2 in an undercover capacity.

  During law enforcement’s undercover communications with HERNANDEZ, and under the lawful

  authority given to them by the Court’s order, the FBI uploaded a small piece of code to a video

  file produced by Victim 2, which did not contain any visual depictions of any minor engaged in

  sexually explicit activity. As authorized, the FBI then uploaded the video file containing the code

  to the Dropbox.com account known only to HERNANDEZ and Victim 2. When HERNANDEZ

  viewed the video containing the code on a computer, the code disclosed the true IP address

  associated with the computer used by HERNANDEZ. Screenshots of the communications follow:




         54.     After receiving the video, and in retaliation for not sending HERNANDEZ the

  desired sexually explicit images, HERNANDEZ began sending messages to the family of Victim

                                                  18
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 19 of 28 PageID #: 260




  2 stating that HERNANDEZ was going to murder and rape them.

         55.      Using the true IP address, law enforcement officers located HERNANDEZ at his

  residence in Bakersfield, California.

         56.     During HERNANDEZ’s August 3, 2017 arrest, and just as law enforcement

  officers entered his room, HERNANDEZ intentionally removed the thumb drive containing the

  operating system that was designed to erase itself upon removal from the computer in an

  intentional effort to destroy evidence.

         57.     The devices used to create the child pornography of Victims 1, 4, and 5, were

  manufactured outside of the State of Indiana or contain parts that were manufactured outside of

  the State of Indiana, and therefore, traveled in interstate or foreign commerce. HERNANDEZ

  used the Internet, which is a facility of interstate commerce to extort adult and minor victims,

  threaten to use explosive devices, and threaten to kill, rape, kidnap, and injure his victims.

                                            COUNTS 1 THROUGH 8

                                             18 U.S.C. § 2251(a)
                                       (Sexual Exploitation of a Child)


         58.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         59.     Between on or about September 5, 2014, and on or about November 15, 2014, and

  within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,

  did employ, use, persuade, induce, entice, and coerce Victims 1, 4, and 5, who were minors, to

  engage in sexually explicit conduct for the purpose of producing any visual depiction of such

  conduct, and did aid and abet such conduct, and such visual depiction was produced using

  materials that had been mailed, shipped, or transported in interstate or foreign commerce by any

  means, as more particularly described below:



                                                   19
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 20 of 28 PageID #: 261




   Count Date           Description

   1       9.5.2014     An image labeled 10615859_774768432590051_1323014964_n.jpg,
                        depicting Victim 1 using a cellular telephone to take a picture of herself
                        in a bathroom mirror. Victim 1 is seen standing in front of the mirror,
                        completely nude, and Victim 1’s face, breasts, and vagina are clearly
                        visible.
   2       10.9.2014    An image labeled 10617472_792430664157161_533669609_n.jpg,
                        depicting Victim 1 doing the splits on the floor of a bedroom facing away
                        from the camera. Victim 1 is only wearing a bra in the image, and Victim
                        1’s vagina and anus are clearly visible in the image.
   3       10.31.2014   An image labeled 10751839_805529276180633_426746741_n.jpg,
                        depicting Victim 1 lying on her back on the floor wearing only a bra.
                        Victim 1’s arms and legs are spread apart, and Victim 1’s vagina and
                        anus are clearly visible.
   4       10.1.2014    An image labeled 10751570_805528642847363_1586250829_n.jpg
                        depicting Victim 1 standing in her bedroom wearing only her pants and
                        underwear, which are pulled down around her knees. Victim 1 is
                        otherwise completely nude. Victim 1’s hands are at her waist. Her face,
                        breasts, and vagina are clearly visible. A dresser and television are
                        visible in the background of the image.
   5       9.12.2014    An image labeled 10706587_777976262269268_1667471442_n.jpg
                        depicting Victim 1 using a cellular telephone to take a picture of herself
                        in a bathroom mirror, completely nude. Victim 1’s face, breasts, and
                        vagina are clearly visible in the image.
   6       10.8.2014    A video file labeled MOV_8330.3gp depicting Victim 4 standing in front
                        of a bathroom sink wearing a white sleeveless t-shirt and black shorts.
                        Victim 4 then removes her shirt, sports bra, and shorts, revealing her
                        breasts and vagina. Victim 4’s face is also visible. The video file is
                        approximately 33 seconds in length.
   7       11.7.2014    An image labeled 10799404_1491164947803416_306017121_n.jpg
                        which depicts Victim 4 sitting on the floor wearing a pink, blue, and
                        yellow tie died shirt with the word Missouri written across the chest. She
                        is not wearing any underwear. Victim 4 is sitting with her legs spread
                        apart and using her hand to insert a hair brush into her exposed vagina.
                        The image appears to be a screenshot of a separate video file.
   8       11.15.2014   An image labeled 20141115_220550.jpg which depicts Victim 5
                        standing in front of a dresser. Victim 5 is posed with her hand on her hip
                        and is completely nude. Her breasts and vagina are clearly visible.

         Each Count of which is a separate violation of Title 18, United States Code, Section

  2251(a) and 2.




                                               20
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 21 of 28 PageID #: 262




                                     COUNTS 9 THROUGH 11

                                         18 U.S.C. § 2422(b)
                                (Coercion and Enticement of a Minor)


         60.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         61.     Beginning in at least in or about 2014, and continuing until at least on or about

  August 3, 2017, the defendant, BUSTER HERNANDEZ, did use a facility or means of interstate

  or foreign commerce to knowingly persuade, induce, entice, and coerce, and attempt to knowingly

  persuade, induce, entice, and coerce, Victims 1, 4, and 5, who had not attained the age of 18 years,

  to engage in sexual activity for which any person could be charged with a criminal offense,

  specifically, production of child pornography as defined in IC 35-42-4-4 (a) and (c)(E), and sexual

  exploitation of a child as defined in 18 U.S.C. § 2251(a), as more particularly described below:

   Count Date                      Description

   9         2014 to 8.3.2017      Coerced and Enticed Victim 1, a minor

   10        2014 to 8.3.2017      Coerced and Enticed Victim 4, a minor

   11        2014 to 8.3.2017      Coerced and Enticed Victim 5, a minor


         Each Count of which is a separate violation of Title 18, United States Code, Section

  2422(b).

                                    COUNTS 12 THROUGH 17

                                      18 U.S.C. § 2252A(a)(2)
                         (Distributing and Receiving Child Pornography)

         62.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         63.     Between on or about November 7, 2014, and on or about December 10, 2014, and

  within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ did


                                                  21
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 22 of 28 PageID #: 263




  knowingly distribute and receive child pornography of Victims 1, 4, and 6, who were minors, using

  a means or facility of interstate commerce, and that was transported in or affecting interstate

  commerce by any means, including computer, as more particularly described below:

   Count Date                   Description

   12      12.10.2014           Image 10615859_774768432590051_1323014964_n.jpg,
                                depicting Victim 1 using a cellular telephone to take a picture of
                                herself in a bathroom mirror. Victim 1 is seen standing in front of
                                the mirror, completely nude, and Victim 1’s face, breasts, and
                                vagina are clearly visible.
   13      12.10.2014           Image 10751839_805529276180633_426746741_n.jpg,
                                depicting Victim 1 lying on her back on the floor wearing only a
                                bra. Victim 1’s arms and legs are spread apart, and Victim 1’s
                                vagina and anus are clearly visible.
   14      11.7.2014            Image 10799404_1491164947803416_306017121_n.jpg which
                                depicts Victim 4 sitting on the floor wearing a pink, blue, and
                                yellow tie died shirt with the word Missouri written across the
                                chest. She is not wearing any underwear. Victim 4 is sitting with
                                her legs spread apart and using her hand to insert a hair brush into
                                her exposed vagina. The image appears to be a screenshot of a
                                separate video file.
   15      11.7.2014            Image 10799404_1491164947803416_306017121_n.jpg which
                                depicts Victim 4 sitting on the floor wearing a pink, blue, and
                                yellow tie died shirt with the word Missouri written across the
                                chest. She is not wearing any underwear. Victim 4 is sitting with
                                her legs spread apart and using her hand to insert a hair brush into
                                her exposed vagina. The image appears to be a screenshot of a
                                separate video file.
   16      11.7.2014            Video labeled video-1415402732.mp4 which depicts Victim 6
                                using her hand to masturbate by rubbing her fingers on her
                                vagina.
   17      11.7.2014            Video labeled MOV_0656.3gp which depicts Victim 6 using her
                                hand to masturbate by rubbing her fingers on her vagina.

         Each Count of which is a separate violation of Title 18, United States Code, Section

  2252A(a)(2).




                                                 22
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 23 of 28 PageID #: 264




                                      COUNTS 18 THROUGH 21

                                           18 U.S.C. § 844(e)
                                   (Threats to Use Explosive Devices)

            64.    Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

            65.    Between in or about December 17, 2015, and on or about December 20, 2015, and

  within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,

  used an instrument of interstate or foreign commerce to willfully make threats, or maliciously

  convey false information knowing the same to be false, concerning an attempt or alleged attempt

  being made, or to be made, to kill, injure, or intimidate any individual or unlawfully to damage or

  destroy any building, vehicle, and other real or personal property by means of fire or an explosive,

  as more particularly described below:

   Count Date                   Description

   18         12.17.2015        On or about December 17, 2015, the defendant used the internet,
                                namely an account on Facebook.com, to threaten to bomb Plainfield
                                High School, located at 1 Red Pride Drive, in Plainfield, Indiana,
                                which is located within the Southern District of Indiana.
   19         12.17.2015        On or about December 17, 2015, the defendant used the internet,
                                namely an account on Facebook.com, to threaten to bomb Danville
                                Community High School, located at 100 Warrior Way, in Danville,
                                Indiana, which is located within the Southern District of Indiana.
   20         12.20.2015        On or about December 20, 2015, the defendant used the internet,
                                namely an account on Facebook.com, to threaten to bomb The Shops
                                at Perry Crossing, located at 2499 Perry Crossing Way, in Plainfield,
                                Indiana, which is located within the Southern District of Indiana.
   21         12.20.2015        On or about December 20, 2015, the defendant used the internet,
                                namely an account on Facebook.com, to threaten to bomb Walmart,
                                located in Plainfield, Indiana, which is located within the Southern
                                District of Indiana.

            Each Count of which is a separate violation of Title 18, United States Code, Section

  844(e).




                                                    23
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 24 of 28 PageID #: 265




                                              COUNT 22

                                         18 U.S.C. § 875(b)
                                       (Threats and Extortion)

         66.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         67.     Between on or about September 11, 2014, and on or about August 3, 2017, within

  the Southern District of Indiana and elsewhere, the defendant, BUSTER HERNANDEZ, extorted

  Victim 3 using a facility of interstate commerce to threaten to kill, injure, or kidnap Victim 3 and

  Victim 3’s family to extort from Victim 3 a thing of value, namely, images and videos of Victim

  3 engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section 875(b).

                                    COUNTS 23 THROUGH 32

                                         18 U.S.C. § 875(c)
                                (Threats to Kill, Kidnap, and Injure)

         68.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         69.     Between on or about December 15, 2015, and on or about January 3, 2016, and

  within the Southern District of Indiana and elsewhere, the defendant BUSTER HERNANDEZ,

  transmitted in interstate or foreign commerce communications containing threats to kidnap or

  injure the person of another, as more particularly described below:




                                                   24
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 25 of 28 PageID #: 266




   Count Date                   Description

   23         12.15.2015        On or about December 15, 2015, the defendant, using a facility of
                                interstate commerce, threatened to kill Victim 1’s mother (Victim 7).
   24         12.15.2015        On or about December 15, 2015, the defendant, using a facility of
                                interstate commerce, threatened to kill Victim 1, and threatened to
                                kidnap Victim 1’s minor sibling (Victim 8).
   25         12.17.2015        On or about December 17, 2015, defendant, using an account on
                                Facebook.com, threatened to kill Victim 1.
   26         12.17.2015        On or about December 17, 2015, defendant, using an account on
                                Facebook.com, threatened to kill students at Plainfield High School,
                                located at 1 Red Pride Drive, in Plainfield, Indiana, which is located
                                within the Southern District of Indiana.
   27         12.17.2015        On or about December 17, 2015, defendant, using an account on
                                Facebook.com, threatened to kill students at Danville High School,
                                located at 100 Warrior Way, in Danville, Indiana, which is located
                                within the Southern District of Indiana.
   28         12.20.2105        On or about December 20, 2015, defendant, using an account on
                                Facebook.com, threatened to kill Victim 1 and Victim 1’s former
                                significant other (Victim 9).
   29         12.20.2015        On or about December 20, 2015, defendant, using an account on
                                Facebook.com, threatened to kill patrons at The Shops at Perry
                                Crossing, located at 2499 Perry Crossing Way, in Plainfield, Indiana,
                                which is located within the Southern District of Indiana.
   30         12.20.2015        On or about December 20, 2015, defendant, using an account on
                                Facebook.com, threatened to kill police and first responders to The
                                Shops at Perry Crossing, located at 2499 Perry Crossing Way, in
                                Plainfield, Indiana, which is located within the Southern District of
                                Indiana.
   31         12.21.2015        On or about December 21, 2015, defendant, using an account on
                                Facebook.com, threatened to kill Victim 1 with a rifle.
   32         1.3.2016          On or about January 3, 2016, defendant, using an account on
                                yandex.com (“Brian Kil” at cop-killer-pipeb@yandex.com), E-
                                mailed Victim 10, a Plainfield High School Board member, and
                                threatened to kill Victim 10, Victim 10’s family, and students at
                                Plainfield High School.


            Each Count of which is a separate violation of Title 18, United States Code, Section

  875(c).




                                                    25
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 26 of 28 PageID #: 267




                                    COUNTS 33 THROUGH 38

                                       18 U.S.C. § 1512(b)(3)
                                       (Witness Tampering)


         70.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         71.     Between on or about 2012, and on or about August 3, 2017, within the Southern

  District of Indiana, and elsewhere, the defendant, BUSTER HERNANDEZ, used the threat of

  physical force against Victims 1, 3, 4, 5, 6, and 7 by threatening to kill, injure, kidnap, or

  disseminate images and videos depicting minors engaged in sexually explicit conduct, with the

  intent to hinder, delay, or prevent the communication to a state or federal law enforcement officer

  relating to the commission of a Federal offense, namely production, distribution, and possession

  of child pornography, as more particularly described below:

   Count Date                   Victim

   33       2012 to 8.3.2017    Victim 1

   34       2012 to 8.3.2017    Victim 3

   35       2012 to 8.3.2017    Victim 4

   36       2012 to 8.3.2017    Victim 5

   37       2012 to 8.3.2017    Victim 6

   38       2012 to 8.3.2017    Victim 7



         Each Count of which is a separate violation of Title 18, United States Code, Section

  1512(b)(3).




                                                  26
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 27 of 28 PageID #: 268




                                              COUNT 39

                                         18 U.S.C. 1512(c)
                                       (Obstruction of Justice)

         72.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         73.     On or about August 3, 2017, in Bakersfield, California, and elsewhere, the

  defendant, BUSTER HERNANDEZ, corruptly altered, destroyed, mutilated, or concealed a

  record, document, or other object, that is, evidence of his criminality, or attempted to do so, with

  the intent to impair the object’s integrity or availability for use in an official proceeding, namely,

  the federal criminal investigation of his conduct occurring in the Southern District of Indiana, in

  violation of Title 18, United States Code, Section 1512(c).

                                     COUNTS 40 THROUGH 41

                                        18 U.S.C. § 1513(e)
                             (Retaliating Against a Witness or Victim)

         74.     Paragraphs 1 through 57 are re-alleged and incorporated as if fully set forth therein.

         75.     Between on or about December 12, 2015, and on or about August 3, 2017, in the

  Southern District of Indiana and elsewhere, the defendant, BUSTER HERNANDEZ did

  knowingly, with the intent to retaliate, take an action harmful to Victims 1 and 7 for providing to

  a law enforcement officer truthful information relating to the commission of a Federal offense, in

  violation of Title 18, United States Code, Section 1513(e).

   Count Date                    Victim

   40       2012 to 8.3.2017     Victim 1

   41       2012 to 8.3.2017     Victim 7




                                                   27
Case 1:17-cr-00183-TWP-TAB Document 57 Filed 04/24/19 Page 28 of 28 PageID #: 269




                                            FORFEITURE


         76.     The allegations in this Superseding Indictment are re-alleged as if fully set forth

  here, for the purpose of alleging forfeiture, pursuant to Title 18, United States Code, Section 2253,

  and Rules 7(c)(2) and 32.2(a) of the Federal Rules of Criminal Procedure.

         77.     In accordance with 18 U.S.C. § 2253 and Rules 7(c)(2) and 32.2(a) of the Federal

  Rules of Criminal Procedure and premised upon the conviction of defendant BUSTER

  HERNANDEZ of violations of Chapter 110, Title 18, United States Code, Sections 2251, 2252,

  844, and 875 as set forth in Counts 1 through 41 of this Superseding Indictment, the defendant

  herein, shall forfeit to the United States any personal property used or intended to be used to

  commit or to promote the commission of the offenses set forth in the Superseding Indictment of

  which he is convicted.

         78.     Such property includes, but is not limited to, hard drives, external hard drives,

  cellular phones, DVD players, Micro SD cards, flash drives, computers, laptops, and thumb drives,

  including those that contain images and videos of sexually explicit conduct seized on or about

  August 3, 2017.

                                                        A TRUE BILL:


                                                        ________________________
                                                        FOREPERSON

         JOSH J. MINKLER
         United States Attorney


  By:    __________________________
         Tiffany J. Preston
         Assistant United States Attorney




                                                   28
